In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to correct the terms of petitioner’s sentence and to grant him parole status, the petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Dutchess County (Patsalos, J.), dated December 16, 1986, as denied him immediate parole status.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have reviewed the claims raised by the defendant in his supplemental pro se brief and find them to be without merit. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.